Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2015

                                      No. 04-15-00338-CV

                                       Arthur BUTCHER,
                                            Appellant

                                                 v.

 CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board d/b/a
                                CPS Energy,
                                  Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05172
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       The trial court signed a final judgment on April 27, 2015. Appellant’s notice of appeal
was due to be filed on May 27, 2015. See TEX. R. APP. P. 26.1(a). Appellant filed his notice of
appeal on June 1, 2015. A motion for extension of time in which to file the notice of appeal was
due on June 11, 2015. See TEX. R. APP. P. 26.3. In response to a July 21, 2015 show cause order
issued by this court noting the late notice of appeal, appellant’s attorney responded and cited to a
motion for extension of time filed on June 2, 2015, which this court had not yet ruled on.

        The motion for extension of time is GRANTED. The clerk’s record has been filed and
the docketing statement indicates there is no reporter’s record. Therefore, appellant’s brief is due
no later than September 17, 2015.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court